NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

NEIL MEHTA,

Plaintiff, Civil Action No. 18-2319 (MAS) (LHG)

v. MEMORANDUM OPINION

ANGELL ENERGY, et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendants Chesapeake Trading Group, LLC
(“Chesapeake”), Pegasus Energy Futures, LLC (“Pegasus”), Apollo Energy Futures, LLC
(“Apollo”), Diversified Trading Company, LLC (“Diversified”), and Timothy Krieger’s
(collectively, “Defendants”) Motion to Transfer, pursuant to 28 U.S.C. § 1404(a) (ECF No. 6).
Plaintiff Neil Mehta (“Plaintiff”) opposed (ECF No. 15), and Defendants replied (ECF No. 17).
The Court has carefully considered the parties’ submissions and decides the matter without oral
argument pursuant to Local Civil Rule 78.1. For the reasons set forth below, Defendants’ Motion

to Transfer is granted.
1. BACKGROUND'

This action arises out of Plaintiffs claims for unpaid wages and bonuses against Angell
Energy and Chesapeake.” (Amended Complaint (“Am. Compl.”) {ff 87-98, ECF No. 23.) In
March 2014, Twin Cities Power, LLC (“Twin Cities Power”) hired Plaintiff to work as an energy
futures trader in the company’s East Windsor, New Jersey office. (/d. { 24.) Twin Cities Power
and Plaintiff entered into an employment agreement (the “Twin Cities Agreement”). (Defs.’
Dismissal Br., Ex. A (“Twin Cities Agreement”), ECF No. 5-3.) The Twin Cities Agreement
contained a forum selection clause stating:

The laws of the State of Minnesota will govern the validity,
construction and performance of this Agreement. Any legal
proceeding related to this Agreement will be brought in an
appropriate Minnesota court, and both the COMPANY and the

EMPLOYEE hereby consent to the exclusive jurisdiction of that
court for this purpose."!

(Id. § 10(e).)

In June 2015, Krieger sold Twin Cities Power to Angell Energy, a company owned by
Michael Angell. (Am. Compl. {ff 28, 29.) The purchase agreement stipulated that Angell Energy
would “retain the employment of all of the [Twin Cities Power] employees . . . by assuming their
respective employment agreements.” (Defs.” Mot. to Dismiss, Ex. B “Twin Cities Power
Agreement”, ECF No. 5-4.) As part of the sale, Angell Energy “authorized [Apollo], a

management services company solely owned by [Krieger]... to manage and administer Angell

 

' In ruling on a motion to transfer, the Court “accept[s] as true all of the allegations in the
complaint, unless those allegations are contradicted by the defendants’ affidavits.” Bockman v.
First Am. Mktg. Corp., 459 F. App’x 157, 158 n.1 (3d Cir. 2012).

* In the Amended Complaint, Plaintiff named Angell Energy as a defendant. The Court, however,
previously dismissed without prejudice Plaintiff's claims against Angell Energy pursuant to
Federal Rule of Civil Procedure 4(m). (See Order, ECF No. 28.)

>In the Twin Cities Agreement, COMPANY and EMPLOYEE are defined terms referring to Twin
Cities Power and Plaintiff, respectively. (See Twin Cities Employment Agreement, § 10(e).)
Energy’s energy future trading business.” (Am. Compl. { 31.) While working for Angell Energy.
Plaintiff earned a $375,000 trading bonus. Ud. { 43.) Plaintiff was not paid this bonus and he was
also not paid two weeks of salary earned during May 2016. (Ud. § 44.)

“In May 2016, [Krieger] shut down Angell Energy and replaced it with [Chesapeake,]” a
company also solely owned by Krieger. (/d. {if 45-46.) Krieger offered to hire Plaintiff as an
energy trader and offered a signing bonus to partially pay for an unpaid bonus owed to Plaintiff by
Angell Energy. (/d. § 49.) Chesapeake and Plaintiff entered into an employment agreement (the
“Chesapeake Agreement”). (Defs.” Mot. to Dismiss, Ex. E, ECF 5-7.) The Chesapeake
Agreement contained a forum selection clause identical to the forum selection clause found in the
Twin Cities Agreement." (Compare id. § 10(e), with Twin Cities Agreement § 10(e).) At the time
Chesapeake was shut down, Chesapeake owed Plaintiff 30 days of salary and approximately
$4().000 in unpaid trading bonuses. (Am. Compl. {| 60.)

In July 2017, Krieger shut down Chesapeake and replaced it with Pegasus. (/d. § 59.)
Krieger avers that in July 201 7, Michael Tufte was the owner of Pegasus, and that Krieger did not
become an owner of Pegasus until October 2017. (Defs.’ Mot. to Dismiss, Krieger Decl. 4 19, ECF
No. 5-2.)° Pegasus offered Plaintiff a trading position, however, Plaintiff declined because the
pattern of opening and closing companies caused him to suspect fraudulent practices. (Am.
Compl. §§ 75-78.)

On February 19, 2018, Plaintiff initiated this matter by filing a complaint against

Defendants and asserting four counts for unpaid wages and bonuses earned while working for

 

“In the Chesapeake Agreement, COMPANY refers to Chesapeake. (See Chesapeake Agreement,
§ 10(e).) Because the forum selection clauses in the Twin Cities Agreement and Chesapeake
Agreement are identical, for clarity, the Court refers to the forum selection clause in the singular.

5 Krieger submitted a Declaration in support of Defendants’ Motion to Dismiss and Motion to
Transfer. (See Defs.’ Transfer Br. 3, ECF No. 6-1.)
Angell Energy and Chesapeake. (See generally Compl., ECE No. 1.) On April 24, 2018,
Defendants filed a Motion to Dismiss (Defs.” Mot. to Dismiss, ECF No. 5) and a Motion to
Transfer (Defs.’ Mot. to Transfer, ECF No. 6). On June 5, 2018, Plaintiff opposed Defendants’
Motion to Dismiss. (PI.’s Dismissal Opp’n Br., ECE No. 14), and on June 6, 2018, Plaintiff
opposed Defendants’ Motion to Transfer (PI.’s Opp’n Br., ECF No. 15):

On August 8, 2018, the Court issued an Order to Show Cause requiring Plaintiff to establish
the Court’s subject matter jurisdiction (the “August Order”). (Order (“August Order”), EC
No. 22.) Plaintiff's Complaint failed to properly invoke the Court's jurisdiction because Plaintiff's
factual allegations regarding the citizenship of Chesapeake, Pegasus, Apollo, and Diversified
utilized the legal standard for corporations instead of limited liability companies. (/d.) The Court,
accordingly, ordered Plaintiff to properly set forth the citizenship of Chesapeake, Pegasus, Apollo,
and Diversified using the correct legal standard. (/d.)

On August 24, 2018, Plaintiff filed an Amended Complaint in response to the August
Order, alleging: Plaintiff is a resident of Edison, New Jersey; Krieger is a resident of Prior Lake,
Minnesota; and Diversified, Chesapeake, Pegasus, and Apollo are all limited liability companies
and their membership is such that they are citizens of Minnesota. (See Am. Compl. {ff 1, 2. 3. 9.
11, 14, 17.) Because Plaintiff properly alleged the citizenship of each defendant and established
complete diversity, the Court deemed the Amended Complaint the operative complaint and
reinstated the instant motions. (Feb. 19, 2019 Order, ECF No. 27.)

Plaintiff brings one count against Angell Energy alleging it owes him $328,000 comprised
of a trading bonus and two weeks salary. (Am. Compl. §§ 87-92.) Plaintiff also asserts one count
against Chesapeake alleging it owes him $60,000 comprised of a trading bonus, fifteen days of

salary. and fifteen days of paid time off. (Ud. {4 93-98.) Plaintiff brings one count of Successor
Liability against Chesapeake and Pegasus. (Id. §§ 99-111.) Plaintiff also seeks to pierce the
corporate veil against all Defendants. (Id. Jf 112-21.)

On August 1, 2019, Plaintiff submitted correspondence requesting that the Court enter an
adverse inference against Defendants and that the Court not consider Krieger’s Declaration. (PI.’s
Correspondence 2, ECF No. 29.) Plaintiff states that during a deposition related to a bankruptcy
action pending in the United States Bankruptcy Court for the District of Minnesota, Krieger “was
presented with his Declaration in this matter and refused to answer questions regarding the
declaration, instead invoking his Fifth Amendment right against self-incrimination.” (/d. at 2-3.)
Plaintiff submitted the transcript of the deposition along with an adversary complaint filed in a
separate bankruptcy action involving Krieger. Diversified, Apollo, and Chesapeake. (/d., Exs. A,
B, ECF Nos. 29-1 to -2.)

On August 9, 2019, Defendants filed correspondence objecting to Plaintiff's
correspondence. (Defs.” Correspondence, ECF No. 32.) Defendants contend that Plaintiff's
correspondence amounts to a Sur-Reply filed without leave in violation of the Local Civil Rules.
(Id, at 1.) Defendants also assert that if the Court should consider the merits of Plaintiff's request,
Plaintiff's request is unsupported and adverse inferences are disfavored. (/d. at 2.)

Plaintiff's Correspondence and exhibits are more akin to the submission of supplemental
authority than to a Sur-Reply. Thus, they are not subject to being disregarded simply because
Plaintiff did not comply with the Local Civil Rules. Nevertheless, Plaintiff provided the Court
with no authority to support the request that an adverse inference be granted in this matter because
Krieger invoked his Fifth Amendment rights in another matter. While the invocation of a party’s
Fifth Amendment rights need not be “costless,” “the detriment to the party asserting it should be

no more than is necessary to prevent unfair and unnecessary prejudice to the other side.” Adkins
y. Sogliuzzo, 625 ¥. App’x 565, 572 (3d Cir. 2015). Here, Plaintiff has not established how

Krieger’s invocation of his Fifth Amendment right in a separate proceeding prejudices Plaintiff in
this matter. Similarly, the unproven allegations of a complaint filed in a separate action have little
bearing on the Court's adjudication of the instant motion. The Court, accordingly, denies
Plaintiff's request for an adverse inference and will not consider the allegations in the adversary

complaint.
I. LEGALSTANDARD

The federal venue statute, 28 U.S.C. § 1404(a) (“Section 1404”), provides that “(flor the
convenience of parties and witnesses, in the interest of justice, a district court may transfer any
civil action to any other district or division where it might have been brought or to any district or
division to which all parties have consented.” 28 U.S.C. § 1404(a). The movant bears the burden
to establish the need for transfer. Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (Gd Cit, 1995).

When deciding a transfer motion pursuant to Section 1404, the court must “consider ...
the three [factors] enumerated under the statute——convenience of the parties, convenience of the
witnesses, and the interests of justice—along with all other relevant private and public factors,
including the plaintiff's choice of forum and the local interest in deciding local controversies close
to home.” In re McGraw-Hill Glob. Educ. Holdings LLC, 909 F.3d 48, 57 (3d Cir. 2018). Asa
threshold matter, the court must determine whether the proposed transferee district is one the
matter “might have been brought or to any district or division to which all parties have consented.”
28 U.S.C. § 1404(a); see also Teva Pharms, USA, Inc. v. Sandoz Inc., No. 17-275, 2017 WL

2269979, at *4 (D.N.J. May 23, 2017); Garcia v. Chrysler Grp. LLC, No. 12-1797, 2016 WL
5422018, at *3 (D.N.J. Sept. 27, 2016).
“In the typical case . . . , a district court considering a [Section 1404] motion must evaluate
both the convenience of the parties and various public-interest considerations.” Afl. Marine Const.
Co. v. U.S. Dist. Ct. for W. Dist. of Tex., 571 U.S. 49, 62 (2013). When all of the parties are bound
by a valid forum selection clause, however, the analysis changes, and a court must “adjust its usual
[Section] 1404(a) analysis in three ways.” Alt. Marine Constr. Co., 571 U.S. 49, 63 (2013); see
Bella & Rosie Rock, LLC v. We Rock the Spectrum, LLC, No. 17-3628, 2018 WL 844398, at *6
(D.N.J. Feb. 13, 2018).

First, the plaintiff's choice of forum merits no weight, and instead, the plaintiff bears the
burden of establishing that transfer to the agreed-upon forum would be unwarranted. See id.
Second, the parties waive the right to challenge the preselected forum as inconvenient or less
convenient for themselves or their witnesses, or for their pursuit of the litigation. See id. Thus,
the Court must deem the private interest factors to weigh entirely in favor of the preselected
forum. See id. Third, when a party disregards its contractual obligation under the forum selection
clause, a transfer of venue pursuant to Section 1404(a) “will not carry with it the original venue’s
choice-of-law rules—a factor that in some circumstances may affect public-interest
considerations.” Spy Phone Labs LLC v. Google, Inc., No. 14-6565, 2015 WL 4773159, at *2
(D.N.J. Aug. 13, 2015) (quoting Alt. Marine Constr. Co., 571 U.S. at 64).

“[A] proper application of [Section] 1404(a) requires that a forum-selection clause be given
controlling weight in all but the most exceptional cases.” Atl. Marine, 571 U.S. at 59-60 (quotation
marks and citation omitted). This altered analysis pursuant to “Atlantic Marine applies only to
parties who agreed to a forum-selection clause[.]” because “a forum-selection clause ‘represents

the parties’ agreement as to the most proper forum’ and was ‘bargained for by the parties.”” /n re:
Howmedica Osteonics Corp, 867 F.3d 390 (3d Cir. 2017), cert. denied sub nom., Nordyke v.
Howmedica Osteonics Corp., 138 S. Ct. 1288 (2018) (quoting Atl. Marine, 134 S. Ct. at 581).
Iu. DISCUSSION

Defendants argue that Plaintiff's claims arise from the Twin Cities Agreement and
Chesapeake Agreement, and both agreements contained a forum selection clause identifying any
appropriate court in Minnesota as the forum for any dispute relating to the agreements. (Defs.’
Transfer Br. 1, ECF No. 6-1.) Defendants, accordingly, move to transfer this matter to the District
of Minnesota. (Defs.’ Mot. to Transfer, ECF No. 6.)

For the Court to grant Defendants’ Motion, the Court must consider (1) whether this matter
could have been brought in the District of Minnesota, (2) whether there is a valid forum selection
clause applicable to all parties, and (3) whether the public interest factors weigh in favor of transfer.
As more fully explained below, the sum of its analysis results in the Court finding that this matter
should be transferred to the District of Minnesota.

A. The District of Minnesota is a District Where This Matter Might Have Been
Brought

The proposed transferee district is one where the matter might have been brought when the
proposed transferee district has: “(1) subject matter jurisdiction over the claims; (2) personal
jurisdiction over the parties; and (3) is a proper venue [under 28 U.S.C. § 1391(b) (“Section
1391”)].” Teva Pharms. USA, Inc., 2017 WL 2269979, at *13 (quoting Shutte v. Armco Steel
Corp., 431 F.2d 22, 24 Gd Cir. 1970)). Section 1391 provides Seat a district court is a proper
venue if (1) “all defendants are residents of the State in which the district is located;” (2) a
substantial part of the events or omissions giving rise to the claim occurred” in the district, or “a
substantial part of property that is the subject of the action is situated” in the district; or (3) “if

there is no district in which an action may otherwise be brought as provided in this section, any
judicial district in which any defendant is subject to the court’s personal jurisdiction with respect
to such action.” 28 U.S.C. § 1391(b).

Plaintiff could have brought the instant action in the District of Minnesota. The Minnesota
District Court will have subject matter jurisdiction over this matter because the Court has already
satisfied itself that it has subject matter jurisdiction pursuant to 28 U.S.C. 1331(a)(1). and nothing
will change that analysis upon transfer to the District of Minnesota. (See Feb. 19, 2019 Order.)
Moreover, because Plaintiff alleges that that Krieger, Diversified, Chesapeake, Pegasus, and
Apollo all reside in or are citizens of Minnesota (Am. Compl. §§ 2, 3, 11, 14, 17), it appears the
District Court for the District of Minnesota will have personal jurisdiction over Defendants. See
Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924, (2011). The District of
Minnesota is a proper venue for this matter because each defendant is a resident of Minnesota. See
28 U.S.C. § 1391(b)(1). The Court, accordingly, concludes that the District of Minnesota is a
district in which this matter could have been brought.

B. The Forum Selection Clause Applies to Defendants

Defendants and Plaintiff argue that the Court should apply the four-step inquiry set forth
in In re: Howmedica Osteonics Corp, 867 F.3d 390 (3d Cir. 2017), cert. denied sub nom., Nordyke
y. Howmedica Osteonics Corp., 138 S. Ct. 1288 (2018). (Defs.’ Transfer Br. 10-13; Pl.’s Opp’n
Br. 28-32.) The parties, however, overlook that in Jn re: Howmedica, the Third Circuit applied
that four-step inquiry because it determined that the “closely related parties doctrine” was
inapplicable because enforcement of the forum-selection clauses was not foreseeable by three of
the non-signatory parties. See id. at 407 n.13. Additionally, the parties in the instant matter did
not have the benefit of the Third Circuit’s opinion in Jn re McGraw-Hill Global Education

Holdings LLC, which confirmed that “[uJ]nder traditional principles of contract law, non-
signatories may be bound by a forum selection clause if they are intended third-party beneficiaries
of the contract, or if they are closely related parties.” 909 F.3d 48, 59 (3d Cir. 2018). The Third
Circuit further clarified that In re: Howmedica analyzed “how forum selection clauses affect the
§ 1404(a) transfer analysis where the case involves both ‘contracting parties,’ i.e., those bound by
a forum selection clause and thus subject to the presumption of Atlantic Marine, and
‘non-contracting parties,” 1... those not bound by a forum selection clause and whose private
interests must still be considered.” Id. at 69-70.

Given the allegations and arguments before the Court, the Court will consider the three
issues the Third Circuit considered in Jn re: McGraw Hill to determine whether the forum selection
clauses in the Twin Cities Agreement and Chesapeake Agreement apply to Pegasus, Apollo, and
Diversified (collectively. “Non-Signatory Defendants”) and whether transfer is appropriate. First,
the Court will consider whether the Non-Signatory Defendants are bound by the terms of the Twin
Cities Agreement and Chesapeake Agreement. Id. at 59. Second, the Court will consider whether
the enforcement of the forum selection clauses was foreseeable to the Non-Signatory Defendants.
Id. Finally. the Court will determine whether “the dispute itself. . . falls] within the scope of the
forum selection clause.” Jd.

“Federal law controls the question of whether to enforce a forum selection clause.” Jd. at
58. “The interpretation of a forum selection clause is an analytically distinct concept from the
enforceability of that clause.” Collins v. Mary Kay, Inc., 874 F.3d 176, 181 (Gd Cir. 2017). To
determine the scope of a forum selection clause the court must interpret the contract, and Third
Circuit case law requires the court to use state law to determine whether the parties and claims are

subject to the forum selection clause. Jd. at 180-81. “State law, therefore, typically governs

10
whether . . . the [forum selection] clause applies to a non-signatory as an intended beneficiary or
closely related party.” Jn re: McGraw-Hill, 909 F.3d at 58.

Here. Defendants cite exclusively to opinions issued by federal courts and do not advance
any arguments regarding the forum selection clause and its interpretation pursuant to New Jersey
or Minnesota law. (See generally, Defs.’ Transfer Br.) Plaintiff adopts the same approach. (See
generally, Pl.’s Opp'n Br.) Neither party invokes the forum selection clause’s provision stating
that “[t]he laws of the State of Minnesota will govern the validity, construction and performance
of’ the Twin Cities Agreement and Chesapeake Agreement. (Twin Cities Agreement § 10(e).) In
light of the parties’ briefing, the Court will base its decision on general contract law principles.
See John Wyeth & Bro. Ltd. v. CIGNA Int'l Corp., 119 F.3d 1070, 1074 (3d Cir. 1997).

1. Non-Signatory Defendants are Bound by the Forum Selection Clause

“Under traditional principles of contract law, non-signatories may be bound by a forum
selection clause if. . . they are closely related parties.” In re McGraw-Hill, 909 F.3d at 59
(emphasis added). “In determining whether a non-signatory is closely related to a contract, courts
consider the non-signatory’s ownership of the signatory, its involvement in the negotiations, the
relationship between the two parties and whether the non-signatory received a direct benefit from
the agreement.” Carlyle Inv. Memt. LLC v. Moonmouth Co. SA, 779 F.3d 214, 219 (3d Cir. 2015)
(permitting non-signatory to enforce forum selection clause against signatory under the closely
related parties doctrine). See also, In re McGraw-Hill, 909 F.3d at 63.

Defendants argue the Non-Signatory Defendants are closely related to Chesapeake’s
contract with Plaintiff because “Krieger is an indirect owner of Chesapeake, and he in turn is a
direct[] or indirect owner of each of the other [n]on-[s]ignatory Defendants.” (Defs.’ Transfer Br.

12.) Furthermore, Defendants argue Plaintiff's claims against the Non-Signatory Defendants are

11
derivative of, directly related to, and predicated upon Angell Energy’s and Chesapeake’s conduct
because Plaintiff's claims are limited to “an effort to hold [the non-signatories] jointly and
severally liable for the same harm allegedly caused by signatories...” (See id. at 13 (citations
and quotations omitted).) In his opposition brief, Plaintiff does not directly address whether the
Non-Signatory Defendants are closely related. (See Pl.’s Opp’n Br.)

The Court finds that Non-Signatory Defendants are closely related to the Chesapeake
Agreement. Plaintiff alleges that “Krieger had complete domination and control over the finances,
policies and business practices” of Non-Signatory Defendants. (Am. Compl. § 114.) Plaintiff
further alleges that Krieger used Non-Signatory Defendants, Chesapeake, and Angell Energy to
“engage in [a] pattern of conduct to fraudulently escape debts owed to creditors, including
Plaintiff. ...” (Ud. § 116.) Because Plaintiff alleges that Krieger was an indirect owner and
controlled Non-Signatory Defendants and Plaintiff's claims against Non-Signatory Defendants
arise out of the Chesapeake Agreement, the Court finds that Non-Signatory Defendants are closely
related.

2 Enforcement was Foreseeable

“Foreseeability is a prerequisite to applying the closely related parties doctrine[,]” and
“before binding a non-signatory as a closely related party. [Third Circuit precedent] require[s] a
finding that enforcement of the clause by or against the non-signatory would be foreseeable.” Jn
re McGraw-Hill, 909 F.3d at 64. “A foreseeability finding in the context of forum selection clauses
must have some evidentiary basis, other than pure speculation, that the party sought to be bound
had an awareness of the clause, its contents, and that it might be defensively invoked.” Id. at 65.

The foreseeability standard requires “the actual forum be foreseeable, and that there be some
evidentiary basis for such a finding.” Jd. (citing Coastal Steel Corp. V. Tilghman Wheelabrator
Ltd., 709 F.2d 190 (3d Cir. 1983)).

The Court finds that the enforcement of the forum selection clauses by Non-Signatory
Defendants was foreseeable by Plaintiff. Krieger avers that at the time of the sale of Twin Cities
Power to Angell Energy. Apollo was “a subsidiary of Twin Cities Power Holdings ....” (Krieger
Decl. § 11.) He further states that “Apollo previously provided management and administrative
services to energy trading companies owned by Tim Krieger and, for a brief period of time, to
Angell (Energy].” (id) Accordingly, to the extent Apollo’s provision of “management and
administrative services” to Angell Energy was related to the employment agreements Angell
Energy assumed pursuant to the purchase agreement between Twin Cities Power and Angell
Energy (id. § 13), the enforcement of the forum selection clause in the Twin Cities Agreement by
Apollo was foreseeable to Plaintiff.

For the same reasons, the Court concludes that enforcement of the forum selection clause
by Diversified was foreseeable in light of Apollo being a subsidiary of Diversified. (Id. #f 11, 23.)
The Court further finds that the enforcement of the forum selection clause in the Chesapeake
Agreement by Diversified was foreseeable because Chesapeake is a direct subsidiary of
Diversified. (Id. § 23.) The Court also finds that based on Plaintiff's allegations that (1) Pegasus
was a successor entity to Angell Energy; (2) Krieger was the de facto owner of Pegasus: and (3) the
offer of employment with Pegasus was “made . . . with the purpose of furthering the objective of
avoiding Defendants’ debts to Plaintiff for commissions . . . Plaintiff earned” pursuant to the Twin
Cities and Chesapeake Agreements, the enforcement of the forum selection clauses in the
agreements by Pegasus was foreseeable by Plaintiff. (Am. Compl. §§ 74, 100. 103; see also

Krieger Decl. { 19 (stating that he became an owner of Pegasus in October 2017).)

13
3, This Dispute is Within the Scope of the Forum Selection Clause

“Whether or not a forum selection clause applies depends on what the specific clause at
issue says.” John Wyeth & Brother Ltd. v. Cigna Int ‘IT Corp., 119 F.3d 1070, 1075 (3d Cir. 1997).
Thus. courts must look to the language of the forum selection clause to determine its
scope. Schering Corp. v. First Databank, Inc.. 479 F. Supp. 2d 468, 470 (D.N.J. 2007).

“Courts in this District have found that clauses using the phrase ‘relating to’ indicate that
the scope of the clause is subject to a broader interpretation” than those using the phrase “arising
under.” Lasoffv. Amazon.com, Inc., No. 15-2886, 2016 WL 355076, at *3 (D.N.J. Jan. 28, 2016);
see Schering Corp.,479 F. Supp. 2d at 470; Parts Geek, LLC y. U.S. Auto Parts Network,
Inc., No. 09-5578, 2010 WL 1381005, at *6 (D.N.J. Apr. 1, 2010). In Lasoff, the Court was faced
with a forum selection clause that provided: “[a]ny dispute with [the defendant] or its
affiliates relating in any way to this Agreement or your use of the Services. . . shall be adjudicated
in any state or federal court in King County, Washington, and you consent to exclusive jurisdiction
and venue in such courts.” Lasoff, 2016 WL 355076, at *3 (emphasis in original). The Lasoff
plaintiff argued his claims did not arise out of the agreement between the parties, instead arguing
he brought suit against the “[d]efendant for violations of state and federal law under rights that
exist independent of any agreement.” /d. The Court rejected this argument finding all of the
plaintiff's claims related to the agreement even if they were based on federal and state law. Id.

As in Lasoff, Plaintiff's claims relate directly to the Twin Cities Agreement or the
Chesapeake Agreement. Both forum selection clauses at issue state “[a]ny legal proceeding
related to this agreement ....” (Twin Cities Employment Agreement, § 10(e) (emphasis added).)

Plaintiff brings claims for unpaid commissions, salary, and unpaid time off that Plaintiff was

14
entitled to pursuant to the Twin Cities Agreement and Chesapeake Agreement. The Court,
accordingly, finds the instant dispute is within the scope of the forum selection clauses.

Plaintiff insists that “the forum selection clause . . . is unenforceable as to the Plaintiff's
Complaint because the [Defendants’] conduct . . . is not within the scope of the employment
agreement.” (Pl.’s Opp’n Br. 20.) Plaintiff disputes the validity of the forum selection clause in
the Chesapeake Agreement because that agreement was part of “a larger pattern of fraudulent
conduct by the Defendants which was undertaken in an effort to preclude potential creditors from
recovering monies which were, and continue, to be due.” (Jd. at 23.)

A forum selection clause is “‘prima facie valid’ and should be enforced unless enforcement
is shown by the resisting party to be ‘unreasonable’ under the circumstances.” Gen. Eng’g Corp.
y Martin Marietta Alumina, Inc., 783 F.2d 352, 356 (3d Cir. 1986) (quoting M/S Bremen v.
Zapatha Off-Shore Co., 407 U.S. 1, 10 (1972)). The Third Circuit has held that a forum selection
clause should be enforced unless it is “the result of fraud or overreaching, enforcement would
violate a strong public policy of the forum, or that enforcement would in the particular
circumstances of the case result in litigation in a jurisdiction so seriously inconvenient as to be
unreasonable.” Hoffer v. InfoSpace.com, Inc., 102 F. Supp. 2d 556, 563 (D.N.J. 2000) (citing
Reynolds Pub., Inc. v. Graphics Fin. Grp., Ltd., 938 F. Supp. 256, 263 (D.N.J. 1996)); see also
M/S Bremen, 407 U.S, at 15.

A forum selection clause, however, may be set aside “only where ‘the inclusion of that
clause in the contract was the product of fraud or coercion.*” Danka Funding, L.L.C. v. Page,
Scrantom, Sprouse, Tucker & Ford, P.C., 21 F. Supp. 2d 465, 470 (D.N.J. 1998) (quoting Scherk
y, Alberto-Culver Co., 417 U.S. 506, 519 n.14 (1974)); see also Hoffer, 102 F. Supp. 2d at 563.

“It is insufficient, therefore, ‘to allege that one was induced generally to enter into the contract

15
stself as a result of fraud.’” Hoffer, 102 F. Supp. 2d at 563-64 (quoting Nat'l Micrographics Sys.
y. Canon U.S.A., 825 F. Supp. 671, 675 (D.N.J. 1993)).

Plaintiff's arguments regarding the scope and validity of the forum selection clause are
unavailing. Plaintiff does not argue or show he was fraudulently induced to agree to the forum
selection clause or even fraudulently induced to enter the employment agreements. Plaintiff
simply argues that Defendants engaged in a pattern of misconduct, one aspect of which was the
Twin Peaks Agreement and Chesapeake Agreement. These arguments are insufficient to
overcome the presumption that the forum selection clauses are prima facie valid and should be
enforced. See Danka Funding, 21 F. Supp. 2d at 470; Hoffer, 102 F. Supp. 2d at 563.

For the foregoing reasons, the Court finds that the forum selection clause applies to
Non-Signatory Defendants. As a result, the Court further finds that the forum selection clause is
applicable and enforceable with respect to all Defendants.

c Public Interest Factors

The application of a valid forum selection clause to all of the parties collapses the court’s
analysis “into consideration of one factor: the public interest.” Jn re McGraw-Hill, 909 F.3d at 69.
The public interest factors are:

(1) the enforceability of the judgment; (2) practical considerations
that could make the trial easy, expeditious, or inexpensive; (3) the
relative administrative difficulty in the two fora resulting from court
congestion; (4) the local interest in deciding local controversies at
home; (5) the public policies of the fora; and (6) the familiarity of
the trial judge with the applicable state law in diversity cases.

Jumara, 55 F.3d at 879-80 (internal citations omitted). There is no mechanical rule governing
how a district court must balance these factors. Lawrence v. Xerox Corp., 56 F. Supp. 2d 442, 450

(D.N.J. 1999) (citing Lacey, 862 F.2d at 43).

16
While there are six factors the Court may consider, the Court will only discuss two because
they are ultimately dispositive. First, judgment in this action would be equally enforceable in
Minnesota, as compared with New Jersey, especially considering Defendants are all organized
under the laws of Minnesota. Second, the District of New Jersey is currently experiencing a
judicial emergency and lacks six District Judges. Current Judicial Vacancies, United States
Courts, (Aug. 15, 2019), https://www.uscourts.gov/judges-judgeships/judicial-vacancies/current-
judicial-vacancies. The District of Minnesota, on the other hand, has a full complement of District
Judges. This makes the relative administrative difficulty weigh heavily in favor of transfer. The
remaining public interest factors are insufficient to overcome the weight of these two factors. The
Court, accordingly, finds that the public interest factors weigh in favor of transfer.

IV. CONCLUSION
For the foregoing reasons, Defendants’ Motion to Transfer to the District of Minnesota is

granted. An order consistent with this Memorandum Opinion will be entered.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

17
